Per Curiam.
Glenn Cronk was driving down a road in Ionia County one night when he hit defendant’s cow, which was in the middle of the road. Plaintiff paid Cronk $1,641.95 under his collision insurance policy for damage done to Cronk’s car. Plaintiff then commenced this action as subrogee to its insured, seeking this amount. The only dispute is whether plaintiff must show that defendant was negligent in order to recover damages under the "animal running at large” act, MCL 433.11 et seq.; MSA 18.789(1) et seq.
The statute provides:
"(1) A person who sustains any loss of, or damage to, property by an animal running at large may demand reasonable compensation from the owner of the animal as reparation for the loss or damage or as ordered by the court.” MCL 433.13; MSA 18.789(3).
A statute which is clear and unambiguous is not open to construction. Lansing v Lansing Twp, 356 Mich 641; 97 NW2d 804 (1959). The only statutory requirements are that a person sustain loss or damage to property and that it be caused by an animal running at large. As the above-quoted *30provision is not ambiguous, we may not read into it an additional requirement that the injured party may be compensated only if the animal’s owner was negligent.
The present act repealed a statutory provision, MCL 433.1; MSA 18.781, which merely made it unlawful to permit certain animals to run at large on public highways, without providing a remedy. The old statute was ambiguous; the present one is not.
Defendant’s reliance on MCL 433.12(2); MSA 18.789(2X2) lacks merit. The culpability element in that criminal provision need not be read into the section providing for a civil remedy.
We are constrained by the express language of the statute to conclude that it imposes strict liability upon the owner of an animal running at large which causes property damage. The circuit court correctly reversed the district court’s directed verdict for defendant.
Affirmed.